Citation Nr: 9933240	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  97-29 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total compensation rating based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in September 1997, a statement of 
the case was issued in October 1997, and a substantive appeal 
was received in October 1997.  In August 1999, the veteran 
testified before the undersigned member of the Board sitting 
at the RO.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities consist of 
bilateral non-suppurative otitis media with bilateral hearing 
loss, currently rated as 60 percent disabling, and a non-
compensable, compound, comminuted fracture of the distal 
phalanx, right ring finger. 

2.  The veteran reportedly has twelve years of education and 
occupational experience as a fire department driver and 
mechanic and working in a feed and seed store.

3.  The veteran's service-connected disabilities prevent him 
from obtaining and maintaining substantially gainful 
employment consistent with his education and employment 
experience. 


CONCLUSION OF LAW

The criteria for entitlement to a total compensation rating 
based upon individual unemployability due to service-
connected disability have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 
4.18, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
His assertion that his service-connected disabilities 
preclude employment is sufficient to render the total 
compensation rating claim well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  While the medical 
record reveals some inconsistencies, in light of the 
following decision the Board finds no need for further 
development to assist the veteran.  38 U.S.C.A. § 5107(a). 

In order to establish entitlement to a total rating based 
upon individual unemployability due to service-connected 
disabilities, there must be an impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations essentially establish objective and subjective 
standards for an award of total rating based on 
unemployability.  When the veteran's schedular rating is less 
than total (for a single or combination of disabilities), a 
total rating may nonetheless be assigned when:  1) if there 
is only one disability, this disability shall be ratable at 
60 percent or more; and 2) if there are two or more 
disabilities, at least one disability shall be ratable at 40 
percent or more, and there must be sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  A total disability rating may also be 
assigned pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b) for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

The veteran's service-connected disabilities are as follows: 
Bilateral non-suppurative otitis medial with bilateral 
hearing loss, 60 percent disabling; and compound, comminuted 
fracture, distal phalanx, right ring finger, non-compensable.  

The evidence does not show any significant impairment due to 
the right ring finder disability, and the veteran does not 
contend otherwise.  Instead, the veteran asserts that he is 
prevented from working because of his impaired hearing.  He 
testified at his August 1999 Board hearing that he cannot 
hear at all, and if the person talking to him does not look 
directly at him so that he can read lips, he will not 
understand what is being said.  He reported that he has been 
unemployed since 1987, subsequent to a heart attack, but he 
insisted that he has been unable to find employment because 
of his hearing problems.  He acknowledged that he lost his 
position of 12 years with the fire department because of his 
heart condition, but he also testified that he sought other 
employment and was denied due to his hearing deficit.  He 
stated that he applied for positions at a grocery store as a 
general handyman or bagging groceries, but he was refused 
employment because he could not hear instructions.  He also 
sought employment at the fire station to no avail.  

The veteran testified that he is unable to stay in a room 
with more than one person talking because it disturbs him too 
much.  He further testified that he has tried hearing aids 
but they have not helped.  He reported that he had to turn 
the volume up so high it caused a squeaking noise.  He also 
stated that he was told by someone at the VA that his "nerve 
endings were so bad" that hearing aids would not help.  

The medical evidence of record includes a VA audiological 
examination report dated in January 1997 indicates that the 
veteran has Level IX hearing in each ear which comports with 
a schedular rating of 60 percent pursuant to 38 C.F.R. 
§§ 4.85, 4.86 Diagnostic Code 6106.  However, in the report 
of a separate VA audio-ear examination accomplished later in 
January 1997, the examiner commented that an audiogram 
recently accomplished at the Charleston VA Medical Center 
revealed a puretone average of 50 decibels in the right ear 
with a speech discrimination of 24% and a puretone average of 
38 decibels in the left ear with a speech discrimination of 
28%.  If these reported results are true, then the veteran's 
bilateral hearing loss disability would appear to warrant an 
80 percent rating under applicable diagnostic criteria.  
Diagnostic Code 6108. 

The basis for the second VA examiner's comments is unclear as 
there does not appear to be any audiological examination 
report in the claims file supporting the examiner's comments.  
Under some circumstances, further development would be 
necessary to clarify this apparent discrepancy.  However, 
after reviewing the medical evidence and considering the 
sworn testimony offered by the veteran, the Board believes a 
reasonable doubt exists as to whether or not his bilateral 
hearing loss prevents him from securing substantially gainful 
employment.  

In this regard, the Board observes that the veteran has only 
a 12th grade education and limited employment experience as 
the operator of a feed and seed store in addition to 12 years 
as a firetruck driver and mechanic.  While it is apparent 
from the medical evidence of record that the veteran has 
significant non-service-connected disabilities, including 
coronary heart disease and congestive heart failure, the 
evidence is also clear that his hearing loss is a substantial 
impediment to employment, especially if one considers the 
potential dangers of engaging in employment involving driving 
in light of the significant hearing loss which has been 
shown.  The Board also believes it reasonable to take notice 
of the fact that any employment which involves dealing and 
communicating with the public (such as work in a store) 
requires adequate hearing acuity.  Further, the veteran 
testified that he sought employment on more than one occasion 
and was denied because of his hearing impairment.  In 
addition, his testimony that his bilateral hearing aids do 
not help is uncontroverted by evidence of record.  Indeed, 
the VA examination report of January 1997 noted that outside 
ear hearing aids may be explored by the veteran, but there 
was no indication that they would remedy the veteran's 
diagnosed moderate to severe bilateral sensorineural hearing 
loss. 

After considering the overall record, including the veteran's 
testimony, VA examination reports dated in January 1997, his 
educational attainment and his limited employment history, 
and resolving all reasonable doubt in the veteran's favor, 
the Board is compelled to conclude that the veteran is unable 
to obtain and maintain gainful employment at this time due to 
his service-connected disabilities.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to a total compensation rating based upon 
individual unemployability due to service-connected 
disabilities is warranted, and to this extent, the appeal is 
granted. 


		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals


 

